In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered January 24, 1992, which dismissed the proceeding without a hearing.
Ordered that the judgment is affirmed, without costs or disbursements.
Since all of the petitioner’s contentions could have been reviewed on a direct appeal from his judgment of conviction, they are not subject to review by a habeas corpus proceeding (see, People ex rel. Govan v Waldron, 175 AD2d 820). The proceeding was, therefore, properly dismissed without a hearing (see, People ex rel. Morgan v Berry, 149 AD2d 752; People ex rel. McNair v Bantum, 123 AD2d 800). Furthermore, the facts of this case do not indicate that there was a violation of the petitioner’s fundamental constitutional rights which would warrant a departure from traditional and orderly proceedings (People ex rel. Keitt v McMann, 18 NY2d 257, 262). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.